 



EXHIBIT 10.2
EXECUTION COPY
SUPPORT AGREEMENT
     THIS SUPPORT AGREEMENT (the “Agreement”) is made and entered into as of
January 24, 2008, by and among (i) Insight Enterprises, Inc., a Delaware
corporation (“Buyer”), (ii) Insight Networking Services, LLC, a Delaware limited
liability company (“Acquisition Sub”), (iii) AVNET, INC., a New York corporation
(“Avnet”), (iv) CALENCE HOLDINGS, INC., an Arizona corporation (“Holdings”),
(v) MICHAEL F. FONG, an individual (“Fong”), (vi) TIMOTHY J. PORTHOUSE, an
individual (“Porthouse”), (vii) RICHARD J. LESNIAK, JR., an individual (“R.
Lesniak”), (viii) MARY DONNA RIVES LESNIAK, an individual (“M. Lesniak”),
(ix) the RICHARD J. LESNIAK IRREVOCABLE TRUST, ESTABLISHED JANUARY 1, 2001 (the
“RJL Trust”), (x) the MARY DONNA LESNIAK IRREVOCABLE TRUST, ESTABLISHED JANUARY
1, 2001 (the “MDL Trust”) (the MDL Trust and the RJL Trust are collectively
referred to as the “Lesniak Trusts”) (the Lesniak Trusts, R. Lesniak, and M.
Lesniak are collectively referred to as the “Lesniak Supporters”) (Fong,
Porthouse, R. Lesniak, M. Lesniak, the RJL Trust, and the MDL Trust are
collectively referred to herein as the “Founding Stockholders”).
Recitals
     A. Buyer, Acquisition Sub, and Calence, LLC, a Delaware limited liability
company (the “Company”), are parties to that certain Agreement and Plan of
Merger dated as of January 24, 2008 (the “Merger Agreement”), pursuant to which
Acquisition Sub will merge with and into the Company (the “Merger”).
     B. Avnet and Holdings own all of the membership interests of the Company,
and the Founding Stockholders own certain of the issued and outstanding shares
of common stock of Holdings.
     C. As a condition for Buyer and Acquisition Sub to enter into the Merger
Agreement and to consummate the Merger, Avnet, Holdings, and the Founding
Stockholders are entering into this Agreement.
     D. Capitalized terms used, but not defined, herein shall have the meaning
given to them in the Merger Agreement.
Agreement
     NOW, THEREFORE, in consideration of the promises and of the mutual
covenants contained herein, the parties agree as follows:
     1. No Negotiation. Until the Merger is consummated or the Merger Agreement
is terminated in accordance with its terms, each of Avnet, Holdings, and each
Founding Stockholder agrees that he, she, or it shall not, and shall cause their
respective Affiliates not to, directly or indirectly, solicit, initiate,
encourage, or entertain any inquiries, offers, or proposals from, discuss or
negotiate with, provide any nonpublic information to, or consider the merits of
any inquiries, offers, or proposals from any Person (other than Buyer or its
Affiliates) relating to any business combination transaction involving the
Company, including the sale of the Company’s membership interests, the merger or
consolidation of the Company, or the sale of a material portion of the Company’s
assets. Each of Avnet, Holdings, and each Founding Stockholder agrees that he,
she, or it shall notify Buyer immediately if any Person makes any proposal,
offer, counter-offer, inquiry or contact with respect to any of the foregoing,
including a summary of the terms of such proposal, offer, counter-offer, inquiry
or contact and the identity of the Person making it.

 



--------------------------------------------------------------------------------



 



     2. Representations and Warranties.
          (a) Equity Ownership.
               i. Avnet. Avnet represents and warrants that it is the record and
beneficial owner of the membership interests of the Company set forth on
Schedule 2(a) attached hereto (the “Avnet Interests”). Except as provided in the
Company Operating Agreement, Avnet represents and warrants that the Avnet
Interests (i) are not subject to or bound by any agreement affecting or relating
to Avnet’s right to transfer the Avnet Interests, and (ii) are free and clear of
all Liens. Except as provided in the Company Operating Agreement, there are no
voting trusts, proxies, or any other agreements or understandings with respect
to the voting of the Avnet Interests to which Avnet is a party.
               ii. Holdings. Holdings represents and warrants that it is the
record and beneficial owner of the membership interests of the Company set forth
on Schedule 2(a) (the “Holdings Interests”). Except as provided in the Company
Operating Agreement, Holdings represents and warrants that the Holdings
Interests (i) are not subject to or bound by any agreement affecting or relating
to Holdings’ right to transfer the Holdings Interests, and (ii) are free and
clear of all Liens. Except as provided in the Company Operating Agreement, there
are no voting trusts, proxies, or any other agreements or understandings with
respect to the voting of the Holdings Interests to which Holdings is a party.
               iii. Fong. Fong represents and warrants that he is the record and
beneficial owner of the shares of common stock of Holdings set forth on
Schedule 2(a) (the “Fong Stock”). Except as set forth on Schedule 2(a), Fong
represents and warrants that the shares of Fong Stock (i) are not subject to or
bound by any agreement affecting or relating to Fong’s right to transfer the
Fong Stock, and (ii) are free and clear of all Liens. There are no voting
trusts, proxies, or any other agreements or understandings with respect to the
voting of the Fong Stock to which Fong is a party.
               iv. Porthouse. Porthouse represents and warrants that he is the
record and beneficial owner of the shares of common stock of Holdings set forth
on Schedule 2(a) (the “Porthouse Stock”). Porthouse represents and warrants that
the shares of Porthouse Stock (i) are not subject to or bound by any agreement
affecting or relating to Porthouse’s right to transfer the Porthouse Stock, and
(ii) are free and clear of all Liens. There are no voting trusts, proxies, or
any other agreements or understandings with respect to the voting of the
Porthouse Stock to which Porthouse is a party.
               v. R. Lesniak. R. Lesniak represents and warrants that he is the
record and beneficial owner of the shares of common stock of Holdings set forth
on Schedule 2(a) (the “R. Lesniak Stock”). R. Lesniak represents and warrants
that the shares of R. Lesniak Stock (i) are not subject to or bound by any
agreement affecting or relating to R. Lesniak’s right to transfer the R. Lesniak
Stock, and (ii) are free and clear of all Liens. There are no voting trusts,
proxies, or any other agreements or understandings with respect to the voting of
the R. Lesniak Stock to which R. Lesniak is a party.
               vi. M. Lesniak. M. Lesniak represents and warrants that she is
the record and beneficial owner of the shares of common stock of Holdings set
forth on Schedule 2(a) (the “M. Lesniak Stock”). M. Lesniak represents and
warrants that the shares of M. Lesniak Stock (i) are not subject to or bound by
any agreement affecting or relating to M. Lesniak’s right to transfer the M.
Lesniak Stock, and (ii) are free and clear of all Liens. There are no voting
trusts, proxies, or any other agreements or understandings with respect to the
voting of the M. Lesniak Stock to which M. Lesniak is a party.
               vii. The Lesniak Trusts. The Lesniak Supporters represent and
warrant that the Lesniak Trusts are the record and beneficial owner of the
shares of common stock of Holdings set forth on Schedule 2(a) (the “Lesniak
Trust Stock”). The Lesniak Supporters represent and warrant that

 



--------------------------------------------------------------------------------



 



the shares of Lesniak Trust Stock (i) are not subject to or bound by any
agreement affecting or relating to the Lesniak Trusts’ right to transfer the
Lesniak Trust Stock, and (ii) are free and clear of all Liens. There are no
voting trusts, proxies, or any other agreements or understandings with respect
to the voting of the Lesniak Trust Stock to which any of the Lesniak Supporters
is a party.
          (b) Authority, Approval, and Enforceability.
               i. Avnet. Avnet represents and warrants that it has the requisite
power and authority to duly execute, deliver, and perform this Agreement, and to
perform its obligations hereunder. The execution, delivery, and performance of
this Agreement, and the consummation of the transactions contemplated hereby,
have been duly authorized by all necessary corporate action on the part of Avnet
and no other proceedings on the part of Avnet are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been duly executed and delivered by Avnet and constitutes the legal, valid,
and binding obligation of Avnet, enforceable in accordance with its terms,
except as such enforcement may be limited by general equitable principles or by
applicable bankruptcy, insolvency, moratorium, or other similar laws and
judicial decisions from time to time in effect which affect creditors’ rights
generally.
               ii. Holdings. Holdings represents and warrants that it has the
requisite power and authority to duly execute, deliver, and perform this
Agreement, and to perform its obligations hereunder. The execution, delivery,
and performance of this Agreement, and the consummation of the transactions
contemplated hereby, have been duly authorized by all necessary corporate action
on the part of Holdings and no other proceedings on the part of Holdings are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by
Holdings and constitutes the legal, valid, and binding obligation of Holdings,
enforceable in accordance with its terms, except as such enforcement may be
limited by general equitable principles or by applicable bankruptcy, insolvency,
moratorium, or other similar laws and judicial decisions from time to time in
effect which affect creditors’ rights generally.
               iii. Fong. This Agreement has been duly executed and delivered by
Fong and constitutes the legal, valid, and binding obligation of Fong,
enforceable in accordance with its terms, except as such enforcement may be
limited by general equitable principles or by applicable bankruptcy, insolvency,
moratorium, or other similar laws and judicial decisions from time to time in
effect which affect creditors’ rights generally.
               iv. Porthouse. This Agreement has been duly executed and
delivered by Porthouse and constitutes the legal, valid, and binding obligation
of Porthouse, enforceable in accordance with its terms, except as such
enforcement may be limited by general equitable principles or by applicable
bankruptcy, insolvency, moratorium, or other similar laws and judicial decisions
from time to time in effect which affect creditors’ rights generally.
               v. R. Lesniak. This Agreement has been duly executed and
delivered by R. Lesniak and constitutes the legal, valid, and binding obligation
of R. Lesniak, enforceable in accordance with its terms, except as such
enforcement may be limited by general equitable principles or by applicable
bankruptcy, insolvency, moratorium, or other similar laws and judicial decisions
from time to time in effect which affect creditors’ rights generally.
               vi. M. Lesniak. This Agreement has been duly executed and
delivered by M. Lesniak and constitutes the legal, valid, and binding obligation
of M. Lesniak, enforceable in accordance with its terms, except as such
enforcement may be limited by general equitable principles or by applicable
bankruptcy, insolvency, moratorium, or other similar laws and judicial decisions
from time to time in effect which affect creditors’ rights generally.

3



--------------------------------------------------------------------------------



 



               vii. The Lesniak Trusts. Lowell Scott Salter, III, as trustee of
The Richard J. Lesniak Irrevocable Trust, established January 1, 2001, and the
Mary Donna Lesniak Irrevocable Trust, established January 1, 2001, has the
requisite power and authority to execute, deliver, and perform this Agreement on
behalf of the Lesniak Trusts. All action necessary to bind each of the Lesniak
Trusts to this Agreement has been taken, in each case in accordance with the
terms of the appropriate trust documents. This Agreement has been duly executed
and delivered by the Lesniak Trusts and constitutes the legal, valid, and
binding obligation of the Lesniak Trusts, enforceable in accordance with its
terms, except as such enforcement may be limited by general equitable principles
or by applicable bankruptcy, insolvency, moratorium, or other similar laws and
judicial decisions from time to time in effect which affect creditors’ rights
generally.
          (c) Holdings Capitalization. Each Founding Stockholder represents and
warrants that all shares of capital stock of Holdings are owned beneficially and
of record as set forth in Schedule 2(c) attached hereto. Each Founding
Stockholder further represents and warrants that, except as set forth on
Schedule 2(c), there are no other authorized, issued, or outstanding capital
stock of Holdings, or securities convertible into or exchangeable or exercisable
for capital stock of Holdings, or outstanding options, warrants, calls,
preemptive rights, subscriptions or other rights, agreements, contracts,
commitments, understandings, or arrangements of any character by which Holdings,
any Founding Stockholder, or any other Person is bound to issue, transfer, sell,
repurchase, retire, or cause to be issued, transferred, sold, repurchased, or
retired any capital stock of Holdings or securities convertible into or
exchangeable or exercisable for capital stock of Holdings, or obligating
Holdings to grant, extend, or enter into any such options, warrants, calls,
preemptive rights, subscriptions, or other rights, agreements, contracts,
commitments, understandings, or arrangements.
          (d) Company Capitalization. Each of Avnet and each Founding
Stockholder represents and warrants that the matters set forth in Section 2.3 of
the Merger Agreement are true and correct in all material respects.
          (e) Full Disclosure.
               i. Avnet represents and warrants that Buyer has been furnished
with all facts that are material to the Special Indemnity Matter (as defined in
Schedule 4(d) attached hereto) and that are within the Knowledge of Avnet. For
purposes of this Section 2(e)(i), “Knowledge of Avnet” means the actual
knowledge of (A) Roy Vallee, Avnet’s Chief Executive Officer, (B) David Birk,
Avnet’s General Counsel, (C) Ray Sadowski, Avnet’s Chief Financial Officer, and
(D) Erin Lewin, Avnet’s Chief Ethics and Compliance Officer, with respect to the
Special Indemnity Matter.
               ii. Fong represents and warrants that Buyer has been furnished
with all facts that are material to the Special Indemnity Matter and that are
within the Knowledge of Fong. For purposes of this Section 2(e)(ii), “Knowledge
of Fong” means the actual knowledge, after reasonable inquiry, of Fong with
respect to the Special Indemnity Matter.
               iii. Porthouse represents and warrants that Buyer has been
furnished with all facts that are material to the Special Indemnity Matter and
that are within the Knowledge of Porthouse. For purposes of this
Section 2(e)(iii), “Knowledge of Porthouse” means the actual knowledge, after
reasonable inquiry, of Porthouse with respect to the Special Indemnity Matter.
               iv. R. Lesniak represents and warrants that Buyer has been
furnished with all facts that are material to the Special Indemnity Matter and
that are within the Knowledge of R. Lesniak. For purposes of this
Section 2(e)(iv), “Knowledge of R. Lesniak” means the actual knowledge of R.
Lesniak with respect to the Special Indemnity Matter.

4



--------------------------------------------------------------------------------



 



               v. M. Lesniak represents and warrants that Buyer has been
furnished with all facts that are material to the Special Indemnity Matter and
that are within the Knowledge of M. Lesniak. For purposes of this
Section 2(e)(v), “Knowledge of M. Lesniak” means the actual knowledge of R.
Lesniak with respect to the Special Indemnity Matter.
               vi. The Lesniak Trusts represent and warrant that Buyer has been
furnished with all facts that are material to the Special Indemnity Matter and
that are within the Knowledge of the Lesniak Trusts. For purposes of this
Section 2(e)(vi), “Knowledge of the Lesniak Trusts” means the actual knowledge
of R. Lesniak with respect to the Special Indemnity Matter.
     3. Release of Escrow Interest. Each of Avnet, Holdings, and the Founding
Stockholders hereby releases any and all interests it, he, or she might have in
the Escrow Amount until such time as the Escrow Amount is actually distributed
to Avnet and Holdings pursuant to the Merger Agreement. Avnet, Holdings, and the
Founding Stockholders acknowledge that a portion or all of the Escrow Amount may
not be distributed to Avnet and Holdings at any particular time or at all, and
any distributions that are made will be subject to the terms and conditions of
the Merger Agreement and the Escrow Agreement.
     4. Indemnification.
          (a) Employee Benefits/ERISA and Tax Indemnification.
               i. Avnet shall indemnify, defend, and hold harmless Buyer and its
Subsidiaries, Affiliates, successors, assigns, officers, directors,
stockholders, and employees (the “Buyer Indemnified Parties”) from and against
all Damages incurred by any Buyer Indemnified Party that arise out of or result
from (A) any Taxes arising from or with respect to the AES Transferred Assets or
the operation of the AES Business that are incurred in or attributable to any
period, or any portion of any period, ending on or prior to February 1, 2006
(except as otherwise provided in the Contribution Agreement, as defined below),
and (B) any liability retained by Avnet pursuant to Section 5.8 of the
Contribution Agreement arising in respect of or relating to AES Business
Employees or any AES Employee Plan. For purposes of this Section 4, “AES
Transferred Assets,” “AES Business,” “AES Business Employees,” and “AES Employee
Plan” shall have the meanings given to them in that certain Asset Contribution
Agreement, dated as of November 28, 2005, by and among, Avnet, Calence, Inc.,
the stockholders named therein, and the Company (the “Contribution Agreement”).
Such obligation to indemnify shall survive for the applicable statute of
limitations plus 60 days, unless before such indemnification period expires
Buyer shall have delivered to Avnet a Claim Notice with respect to which any
claim for indemnification under this Section 4(a)(i) has not been finally
resolved, in which case such obligation to indemnify shall continue beyond such
period but only with respect to any such unresolved claim and only until such
unresolved claim is finally resolved. For the avoidance of doubt, Avnet’s
obligation to indemnify under this Section 4(a)(i) shall not be limited by any
provision contained in Article VIII of the Contribution Agreement, including
without limitation, Sections 8.1, 8.2(b) and 8.2(d) thereof.
               ii. Each Founding Stockholder shall indemnify, defend, and hold
harmless the Buyer Indemnified Parties from and against all Damages incurred by
any Buyer Indemnified Party that arise out of or result from (A) any Taxes
arising from or with respect to the Calence Transferred Assets or the operation
of Calence that are incurred in or attributable to any period, or any portion of
any period, ending on or prior to February 1, 2006 (except as otherwise provided
in the Contribution Agreement), and (B) any liability retained by Holdings
pursuant to Section 5.8 of the Contribution Agreement arising in respect of or
relating to Calence Employees or any Calence Employee Plan. For purposes of this
Section, “Calence Transferred Assets,” “Calence,” “Calence Employees,” and
“Calence Employee Plan” shall have the meanings given to them in the
Contribution Agreement. Such obligation

5



--------------------------------------------------------------------------------



 



to indemnify shall survive for the applicable statute of limitations plus
60 days, unless before such indemnification period expires Buyer shall have
delivered to the Member Agent a Claim Notice with respect to which any claim for
indemnification under this Section 4(a)(ii) has not been finally resolved, in
which case such obligation to indemnify shall continue beyond such period but
only with respect to any such unresolved claim and only until such unresolved
claim is finally resolved. For the avoidance of doubt, each Founding
Stockholder’s obligation to indemnify under this Section 4(a)(ii) shall not be
limited by any provision contained in Article VIII of the Contribution
Agreement, including without limitation, Sections 8.1, 8.3(b) and 8.3(d)
thereof.
               iii. Any claim for indemnification under this Section 4(a) may be
made only under this Agreement, and not under the Merger Agreement.
          (b) Fraud Indemnification. Each of Avnet and each Founding Stockholder
shall severally (in accordance with each party’s Proportionate Share), but not
jointly, indemnify, defend, and hold harmless the Buyer Indemnified Parties from
and against all Damages incurred by any of them that arise out of or result from
any fraud by the Company in connection with the representations and warranties
of the Company set forth in Article II of the Merger Agreement. Such obligation
to indemnify shall terminate on the later of (i) the 36-month anniversary of the
Closing, and (ii) the earlier of (w) 30 days after the completion of Buyer’s
financial audit for the year ending December 31, 2010 and (x) March 31, 2011,
unless before such termination Buyer shall have delivered to the Member Agent a
Claim Notice with respect to which any claim for indemnification under this
Section 4(b) has not been finally resolved, in which case such obligation to
indemnify shall continue beyond such period but only with respect to any such
unresolved claim and only until such unresolved claim is finally resolved. For
purposes of this Agreement, “Proportionate Share” shall mean, as to each
Indemnifying Party, the greater of (i) the Proportionate Share percentage set
forth opposite such party’s name on Schedule 4(b) attached hereto and (ii)
(x) in the case of Avnet, Avnet’s Pro Rata Portion of the Company immediately
prior to the Effective Time and (y) in the case of each Founding Stockholder,
the quotient of the number of shares of common stock of Holdings set forth on
Schedule 2(a) for such Founding Stockholder divided by the total number of
shares of common stock of Holdings set forth on Schedule 2(a) for all Founding
Stockholders multiplied by Holdings’ Pro Rata Portion of the Company immediately
prior to the Effective Time.
          (c) Support Agreement Indemnification.
               i. Avnet. Avnet shall indemnify, defend, and hold harmless the
Buyer Indemnified Parties from and against all Damages incurred by any Buyer
Indemnified Party that arise out of or result from (A) any breach of any of the
representations and warranties of Avnet in this Agreement, and (B) any breach by
Avnet of any of its covenants in this Agreement.
               ii. Holdings. Holdings shall indemnify, defend, and hold harmless
the Buyer Indemnified Parties from and against all Damages incurred by any Buyer
Indemnified Party that arise out of or result from (A) any breach of any of the
representations and warranties of Holdings in this Agreement, and (B) any breach
by Holdings of any of its covenants in this Agreement.
               iii. Fong. Fong shall indemnify, defend, and hold harmless the
Buyer Indemnified Parties from and against all Damages incurred by any Buyer
Indemnified Party that arise out of or result from (A) any breach of any of the
representations and warranties of Fong in this Agreement, and (B) any breach by
Fong of any of his covenants in this Agreement; or (C) any claim related to or
arising under the Fong Security Agreements as defined in Schedule 2(a) attached
hereto.
               iv. Porthouse. Porthouse shall indemnify, defend, and hold
harmless the Buyer Indemnified Parties from and against all Damages incurred by
any Buyer Indemnified Party that

6



--------------------------------------------------------------------------------



 



arise out of or result from (A) any breach of any of the representations and
warranties of Porthouse in this Agreement, and (B) any breach by Porthouse of
any of his covenants in this Agreement.
               v. R. Lesniak. R. Lesniak shall indemnify, defend, and hold
harmless the Buyer Indemnified Parties from and against all Damages incurred by
any Buyer Indemnified Party that arise out of or result from (A) any breach of
any of the representations and warranties of R. Lesniak in this Agreement, and
(B) any breach by R. Lesniak of any of his covenants in this Agreement.
               vi. M. Lesniak. M. Lesniak shall indemnify, defend, and hold
harmless the Buyer Indemnified Parties from and against all Damages incurred by
any Buyer Indemnified Party that arise out of or result from (A) any breach of
any of the representations and warranties of M. Lesniak in this Agreement, and
(B) any breach by M. Lesniak of any of her covenants in this Agreement.
               vii. The Lesniak Trusts. The Lesniak Trusts shall indemnify,
defend, and hold harmless the Buyer Indemnified Parties from and against all
Damages incurred by any Buyer Indemnified Party that arise out of or result from
(A) any breach of any of the representations and warranties of the Lesniak
Trusts in this Agreement, and (B) any breach by the Lesniak Trusts of any of
their covenants in this Agreement.
          (d) Special Indemnity.
               i. Each of Avnet and each Founding Stockholder shall, on a joint
and several basis, indemnify, defend, and hold harmless the Buyer Indemnified
Parties from and against all Losses incurred by any of them that arise out of or
result from the Special Indemnity Matter (as defined in Schedule 4(d) attached
hereto). Such obligation to indemnify shall survive for a period of seven years
following the Closing Date, unless before such indemnification period expires
Buyer shall have delivered to the Member Agent a Claim Notice with respect to
which any claim for indemnification under this Section 4(d) has not been finally
resolved, in which case such obligation to indemnify shall continue beyond such
period but only with respect to any such unresolved claim and only until such
unresolved claim is finally resolved. For purposes of the indemnity provided in
this Section 4(d), “Losses” shall mean any and all Damages, restitution, and
punitive and exemplary damages. Notwithstanding the foregoing, (i) the
indemnification obligations under this Section 4(d) shall be several (in
accordance with each party’s Proportionate Share), and not joint, for any Losses
related to any single incident or series of related incidents occurring solely
on or after February 1, 2006 and (ii) no Founding Stockholder shall have any
liability under this Section 4(d) for any Losses related to any single incident
or series of related incidents occurring solely prior to February 1, 2006.
               ii. The amount of any Losses subject to indemnification under
Section 4(d) shall be calculated net of any amounts that are actually recovered
by Buyer or its Affiliates under insurance policies or other collateral sources
(such as contractual indemnities of any Person that are contained outside this
Agreement), and Buyer hereby covenants that, to the extent related to claims for
indemnification already paid pursuant to Section 4(d), neither it nor its
Affiliates will release any such collateral sources from any obligations those
sources may have and that Buyer and its Affiliates will use commercially
reasonable efforts to pursue all such insurance claims or other collateral
sources promptly and in good faith. In the event any such amounts recoverable
under insurance policies or other collateral sources are not received before any
claim for indemnification is paid pursuant to Section 4(d), then Buyer and its
Affiliates shall use commercially reasonable efforts to pursue such insurance
policies or collateral sources, and in the event it receives any recovery, the
amount of such recovery shall be applied first, to reimburse Buyer and its
Affiliates for their out-of-pocket expenses (including reasonable attorneys’
fees) expended in pursuing such recovery, and second, to refund any payments
made by the Members that would not have been so paid had such recovery been
obtained prior to such payment. In addition, all

7



--------------------------------------------------------------------------------



 



Losses subject to indemnification hereunder shall be calculated net of any Tax
Benefits that are realized by Buyer or its Affiliates as a result thereof;
provided, however, that if such reduction in Tax liability of Buyer is
subsequently required to be paid to a Governmental Authority, then the Members
shall make a payment to Buyer in the amount equal to the excess of (i) the
amount of such payment made by Buyer to the Governmental Authority over (ii) the
Subsequent Tax Benefit.
          (e) Procedure. The parties hereto agree that any claim made pursuant
to this Section 4 shall be subject to and conducted in accordance with the
indemnification procedures set forth in Section 8.3(a) of the Merger Agreement,
except that (i) notice of any Proceeding that has commenced on or prior to the
Closing Date shall be deemed given by the Indemnified Party, (ii) reference to
“Section 8(a)” therein shall be deemed to refer to the applicable Section
herein, and (iii) any Proceeding relating to the Special Indemnity Matter shall
be subject to and conducted in accordance with the procedures set forth in that
certain letter dated as of the date hereof among the parties hereto.
          (f) Assumption of Indemnification Obligations; Limitations. In the
event that Avnet or any of its successors or assigns (i) consolidates with or
merges into any other Person and is not the continuing or surviving corporation
or entity of such consolidation or merger or (ii) transfers or conveys all or a
substantial portion of its properties and assets to any Person (whether by sale,
merger, distribution, dividend, operation of law, or otherwise), then, and in
each such case and as a condition precedent to the validity of any such action,
proper provision will be made so that the successors and assigns of Avnet shall
fully assume the obligations thereof set forth in this Section 4. The
indemnification provided under this Section 4 shall be subject to that certain
letter dated as of the date hereof among the parties hereto executed in
connection with the Merger.
     5. Bonding Matters. Buyer and Avnet shall use their respective reasonable
best efforts to take, or cause to be taken, all actions, and to do, or cause to
be done and cooperate with each other in order to do, all things necessary to
replace, effective as of the Closing Date, all bid and performance bonds and/or
similar payment guarantees identified on Schedule 5 attached hereto (the “Bond
Schedule”) issued by or for the account of Avnet to support the Company’s
business (collectively, the “Avnet Performance Bonds”). Avnet agrees to provide
Buyer an updated Bond Schedule at least five Business Days prior to the
anticipated Closing Date. In the event any Avnet Performance Bond is not so
replaced, effective as of the Closing Date, Buyer hereby guarantees, on an
absolute and unconditional basis, payment in full of any amounts Avnet is
required from time to time to pay under any Avnet Performance Bond; provided,
however, that such payment guarantee shall terminate upon issuance by a bank
reasonably acceptable to Avnet of one or more standby letters of credit having
an aggregate face amount equal to Avnet’s maximum exposure under all outstanding
Avnet Performance Bonds and that include irrevocable instructions permitting
Avnet to draw upon such letters of credit to reimburse Avnet for any payment
Avnet is required to make under any Avnet Performance Bond. Any payment required
to be made by Buyer to Avnet under this Section 5 shall be made promptly and in
any event within five Business Days after notice from Avnet of its payment under
any Avnet Performance Bond, which notice shall indicate with reasonable
specificity the Avnet Performance Bond that required payment and the date and
amount of such payment.
     6. Member Clawbacks.
          (a) Purchase Price Adjustment. If (i) the Final Adjustment Amount Due
results in a downward adjustment to the Purchase Price and (ii) the downward
adjustment to the Purchase Price exceeds the Post-Closing Adjustment Escrow (the
“Adjustment Shortfall Amount”), then Avnet and the Founding Stockholders shall
promptly (and in any event within five Business Days following the date on which
the Final Adjustment Amount Due is finally determined pursuant to the Merger
Agreement) pay, or cause to be paid to Buyer, in cash, an amount equal to the
Adjustment Shortfall Amount; provided,

8



--------------------------------------------------------------------------------



 



however, that each party’s maximum liability under this Section 6(a) shall not
exceed its Proportionate Share of the Adjustment Shortfall Amount.
          (b) Earn-Out Payments. Avnet and each Founding Stockholder agrees to
pay its Proportionate Share of any Earn-Out Overpayment Amount in accordance
with Section 1.12(a) of the Merger Agreement.
          (c) Tax Benefits. Avnet and each Founding Stockholder agrees to pay
its Proportionate Share of any amounts required to be paid to Buyer under the
proviso to Section 8.2(c) of the Merger Agreement, such payment to be made
within five Business Days of receipt of notice that such payment is due.
     7. Member Agent.
          (a) Appointment. Each of Avnet and Holdings hereby designates Fong to
serve as its representative (the “Member Agent”) for all purposes under the
Merger Agreement, including receipt of disclosures, granting and/or executing
consents or waivers, receiving notices, and agreeing to and executing amendments
and/or modifications to the Merger Agreement. The Member Agent hereby accepts
such appointment and agrees to be bound by the terms of the Merger Agreement.
The designation by Avnet and Holdings of the Member Agent may not be revoked
without the written consent of Buyer.
          (b) Member Agent’s Authority. The Member Agent is authorized to
(i) give and receive notices and communications, (ii) authorize delivery to
Buyer of monies from the Escrow Fund in satisfaction of claims made by Buyer,
(iii) deliver notices of objection, (iv) agree to, negotiate, enter into
settlements and compromises of, and demand arbitration and comply with orders of
courts and awards of arbitrators with respect to such claims, and (v) take all
actions necessary or appropriate in the judgment of Member Agent to carry out
his responsibilities, exercise his authority, and represent the interests of the
Members.
          (c) Successor Member Agent. The Members can appoint a different Member
Agent from time to time upon not less than thirty (30) days prior written notice
to Buyer. However, the Member Agent cannot be removed unless holders of an at
least 80% interest in the Escrow Fund agree to the removal and to the identity
of the substituted agent. Any vacancy in the position of Member Agent can be
filled by approval of the holders of a majority in interest of the Escrow Fund.
          (d) Bond and Compensation. No bond will be required of the Member
Agent, and the Member Agent will not receive compensation for his services.
          (e) Notices. Notices or communications to or from the Member Agent
will constitute notice to or from each of the Members.
          (f) Liability. The Member Agent will not be liable to any Member for
any act done or omitted under the Merger Agreement as Member Agent while acting
without gross negligence, in good faith, and in the exercise of reasonable
judgment.
          (g) Member Agent Action. A decision, act, consent, or instruction of
the Member Agent will constitute a decision of all the former Members for whom a
portion of the Escrow Fund otherwise payable to them is deposited in the Escrow
Fund and will be final, binding, and conclusive upon each of such former
Members, and Buyer may rely upon any such decision, act, consent, or instruction
of the Member Agent as being the decision, act, consent, or instruction of each
former

9



--------------------------------------------------------------------------------



 



Member. Buyer is hereby relieved from any liability to any Person for any acts
done by them in accordance with such Member Agent decision, act, consent, or
instruction.
     8. Voting Agreement
          (a) Holdings and each Founding Stockholder represents and warrants
that (i) the consummation of the Merger and the other transactions contemplated
thereby have been duly authorized, adopted, and approved by the Board of
Directors of Holdings (the “Holdings Board”) and (ii) the shares of common stock
of Holdings (the “Holdings Common Stock”) held by the Founding Stockholders, in
the aggregate, constitute 94.25% of the voting power of Holdings.
          (b) Holdings shall, and the Founding Stockholders agree to cause
Holdings to, (i) promptly take all action necessary in accordance with
applicable law and its Articles of Incorporation and Bylaws to convene, not
later than fifteen (15) Business Days following the date hereof, a special
meeting of its stockholders (the “Special Meeting”) to approve the Merger and
the other transactions contemplated thereby and (ii) (x) include in the notice
to Holdings’ stockholders of the Special Meeting the recommendation of the
Holdings Board to vote in favor of the transactions contemplated by the Merger
and (y) not change such recommendation at any time prior to the earlier of the
Effective Date and the termination of the Merger Agreement in accordance with
Article VII thereof. The stockholder vote or consent required for approval of
the Merger will be no greater than that required by applicable law.
          (c) Each Founding Stockholder agrees, during the period commencing on
the date hereof and continuing until the earlier of the Effective Time and the
termination of the Merger Agreement in accordance with Article VII thereof, and
in respect of all shares of Holdings Common Stock set forth on Schedule 2(a)
attached hereto owned beneficially and of record by such Founding Stockholder,
to (i) appear (in person or by proxy) at the Special Meeting for the purpose of
obtaining a quorum and (ii) vote (A) in favor of the approval of any matter to
be approved by the stockholders of Holdings to facilitate the transactions
contemplated by the Merger Agreement, including the Merger, (B) against any
proposal made in opposition to, or in competition or inconsistent with, the
Merger, including the adoption thereof or the consummation thereof, including
any amendment of Holdings organizational documents or other proposal or
transaction involving Holdings which amendment or other proposal or transaction
would in any manner impede, interfere with, materially delay, frustrate,
prevent, or nullify or result in a breach of any representation or warranty,
covenant, agreement or other obligation of Holdings under or with respect to the
Merger or any of the transactions contemplated thereby, and (C) against any
action or agreement that would reasonably be expected to result in any condition
to the consummation of the Merger set forth in Article V of the Merger Agreement
not being fulfilled.
          (d) Without the prior written consent of Buyer, each Founding
Stockholder agrees, during the period commencing on the date hereof and
continuing until the earlier of the Effective Time and the termination of the
Merger Agreement in accordance with Article VII thereof, not to (i) directly or
indirectly Transfer or offer to Transfer any shares of Holdings Common Stock,
(ii) enter into any voting arrangement, whether by proxy (except as set forth in
paragraph (c) above), voting agreement or otherwise, with respect to such
Holdings Common Stock or (iii) otherwise restrict the ability of such Founding
Stockholder freely to exercise all voting rights with respect thereto. Any
action attempted to be taken in violation of the preceding sentence will be null
and void. For purposes hereof, “Transfer” means, with respect to any shares of
Holdings Common Stock, the sale, grant, assignment, transfer, pledge,
encumbrance, hypothecation or other disposition of such shares or the beneficial
ownership thereof (including by operation of law), or the entry into any
contract to effect any of the foregoing, including, for purposes of this
Section 8, the transfer or sharing of any voting power of such security or other
rights in or of such security (except as set forth in paragraph (c) above), the
granting of any proxy with respect to

10



--------------------------------------------------------------------------------



 



such security (except as set forth in paragraph (c) above), depositing such
security into a voting trust or entering into a voting agreement with respect to
such security.
          (e) Holdings agrees to provide Buyer written notice promptly upon
receiving stockholder approval of the Merger.
          (f) Holdings and each Founding Stockholder recognizes and acknowledges
that a breach by any such party of any covenants or agreements contained in this
Section 8 will cause Buyer to sustain damages for which it would not have an
adequate remedy at law for money damages, and therefore Holdings and each
Founding Stockholder agrees that in the event of any such breach, or threatened
breach, Buyer shall be entitled to seek the remedy of specific performance of
such covenants and agreements and injunctive and other equitable relief in
addition to any other remedy to which they may be entitled, at law or in equity,
and that any requirement for the posting of a bond or similar requirement in any
such proceeding is hereby irrevocably waived.
     9. Miscellaneous.
          (a) Governing Law. The provisions of this Agreement and the documents
delivered pursuant hereto shall be governed by and construed in accordance with
the laws of the state of Delaware (excluding any conflict of law rule or
principle that would refer to the laws of another jurisdiction).
          (b) Entire Agreement; Amendments; Waivers. This Agreement together
with the Merger Agreement and any other Collateral Agreement to which any party
hereto is a party constitutes the entire agreement between and among the parties
hereto pertaining to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations, and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements between the parties in connection with the subject matter hereof
except as set forth specifically herein or contemplated hereby. No supplement,
modification, or waiver of this Agreement shall be binding unless executed in
writing by the party to be bound thereby. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (regardless of whether similar), nor shall any such waiver
constitute a continuing waiver unless otherwise expressly provided.
          (c) Schedules. The Schedules referred to herein are attached hereto
and incorporated herein by this reference.
          (d) Severability. Any term or provision of this Agreement that is held
by a court of competent jurisdiction or other authority to be invalid, void, or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction or other authority declares that any term or provision hereof is
invalid, void or unenforceable, the parties agree that the court making such
determination shall have the power to reduce the scope, duration, area or
applicability of the term or provision, to delete specific words or phrases, or
to replace any invalid, void, or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.
          (e) References and Construction.
               i. Whenever required by the context, and as used in this
Agreement, the singular number shall include the plural and pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural, as the identification of the Person may require.

11



--------------------------------------------------------------------------------



 



               ii. The provisions of this Agreement shall be construed according
to their fair meaning and neither for nor against any party hereto irrespective
of which party caused such provisions to be drafted. Each of the parties
acknowledges that it has been represented by an attorney in connection with the
preparation and execution of this Agreement.
          (f) Binding Effect and Assignment. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns, but neither this Agreement nor any of the
rights, benefits, or obligations hereunder shall be assigned, by operation of
law or otherwise, by any party hereto without the prior written consent of the
other parties, except that Buyer may assign all or any portion of its rights,
interests or obligations to one or more Subsidiaries of Buyer, which assignees
may thereafter assign any such rights, interests or obligations to one or more
Subsidiaries; provided, however, that no such assignment by Buyer or any such
subsequent assignment shall relieve Buyer of any of its obligations hereunder.
          (g) Notices. Any notice, request, instruction, correspondence, or
other document to be given hereunder by any party hereto to another (herein
collectively called “Notice”) shall be in writing and delivered personally or
mailed by registered or certified mail, postage prepaid and return receipt
requested, or by telecopier, as follows:

     
IF TO BUYER OR
ACQUISITION SUB:
  Insight Enterprises, Inc.
1305 W. Auto Drive
 
  Tempe, Arizona 85284
 
  Attn.: Richard A. Fennessy
 
  Fax No.: (480) 760-7868
 
   
 
  With a copy (which shall not constitute Notice) to:
 
   
 
  Skadden, Arps, Slate, Meagher & Flom LLP
 
  300 South Grand Avenue, Suite 3400
 
  Los Angeles, California 90071
 
  Attn.: Brian J. McCarthy, Esq.
 
  Fax No.: (213) 621-5070
 
   
IF TO HOLDINGS:
  Calence Holdings, Inc.
 
  1560 W. Fountainhead Pkwy., 2nd Floor
 
  Tempe, Arizona 85282
 
  Attn.: Michael F. Fong
 
  Fax No.: (480) 212-7413
 
   
 
  With a copy (which shall not constitute Notice) to:
 
   
 
  Greenberg Traurig, LLP
 
  2375 East Camelback Road, Suite 700
 
  Phoenix, Arizona 85016
 
  Attn.: Brian H. Blaney, Esq.
 
  Fax No.: (602) 445-8603

12



--------------------------------------------------------------------------------



 



     
IF TO AVNET:
  Avnet, Inc.
 
  2211 South 47th Street
 
  Phoenix, Arizona 85034
 
  Attn.: David R. Birk, Esq.
 
  Fax No.: (480) 643-7877
 
   
IF TO MEMBER AGENT:
  Michael F. Fong
 
  4627 East La Mirada Way
 
  Phoenix, Arizona 85044  
IF TO THE FOUNDING STOCKHOLDERS:
  At the address set forth under their names on the signature page hereto.

     Each of the above addresses for notice purposes may be changed by providing
appropriate notice hereunder. Notice given by personal delivery or registered
mail shall be effective upon actual receipt. Notice given by telecopier shall be
effective upon receipt by the sender of an electronic confirmation of delivery
if received during the recipient’s normal business hours, or at the beginning of
the recipient’s next normal business day after receipt if not received during
the recipient’s normal business hours. All Notices by telecopier shall be
confirmed by the sender thereof promptly after transmission in writing by first
class mail or personal delivery. Anything to the contrary contained herein
notwithstanding, Notices to any party hereto shall not be deemed effective with
respect to such party until such Notice would, but for this sentence, be
effective both as to such party and as to all other Persons to whom copies are
provided above to be given.
          (h) Multiple Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          (i) Dispute Resolution. If there is a dispute arising out of or
relating to this Agreement, the parties agree to resolve such dispute in the
manner set forth in Section 9.4 of the Merger Agreement.
          (j) Attorneys’ Fees. In the event any suit or other legal proceeding
is brought for the enforcement of any of the provisions of this Agreement,
including without limitation, any proceeding brought under Section 9(i) hereof,
the parties hereto agree that the prevailing party or parties shall be entitled
to recover from the other party or parties upon final judgment on the merits
reasonable attorneys’ fees, including attorneys’ fees for any appeal, and costs
incurred in bringing such suit or proceeding.
          (k) Support Agreement Controls. In the event that any provision of
this Agreement conflicts with any provision of the Merger Agreement, the
provisions of this Agreement shall prevail.
[Remainder of Page Intentionally Left Blank]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Buyer, Acquisition Sub, Avnet, Holdings, and the
Founding Stockholders have caused this Support Agreement to be executed as of
the date first written above.
BUYER:
Insight Enterprises, Inc.,
a Delaware corporation
By: /s/ Richard A. Fennessy
Name: Richard A. Fennessy
Its: Chief Executive Officer
ACQUISITION SUB:
Insight Networking Services, LLC,
a Delaware limited liability company
By: /s/ Richard A. Fennessy
Name: Richard A. Fennessy
Its: Chief Executive Officer
AVNET
Avnet, Inc.,
a New York Corporation
By: /s/ David R. Birk
Name: David R. Birk
Its: Senior Vice President and General Counsel
HOLDINGS
Calence Holdings, Inc.
an Arizona corporation
By: /s/ Michael Fong
Name: Michael Fong
Its: Chief Executive Officer

14



--------------------------------------------------------------------------------



 



MEMBER AGENT
/s/ Michael F. Fong
Michael F. Fong
Address:
FOUNDING STOCKHOLDERS
/s/ Michael F. Fong
Michael F. Fong
Address:
/s/ Timothy J. Porthouse
Timothy J. Porthouse
Address:
/s/ Richard J. Lesniak, Jr.
Richard J. Lesniak, Jr.
Address:
/s/ Mary Donna Rives Lesniak
Mary Donna Rives Lesniak
Address:

15



--------------------------------------------------------------------------------



 



Richard J. Lesniak Irrevocable Trust, established
January 1, 2001
By: /s/ Lowell Scott Salter, III, Trustee
Name: Lowell Scott Salter, III
Its: Trustee
Address:
Mary Donna Lesniak Irrevocable Trust, established
January 1, 2001
By: /s/ Lowell Scott Salter, III, Trustee
Name: Lowell Scott Salter, III
Its: Trustee
Address:

16